

116 HR 7866 IH: PFAS Free Foam Research and Development Act
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7866IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Ms. Dean (for herself, Mr. Gallagher, Mr. Kim, Mr. Kildee, and Ms. Houlahan) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to award grants and carry out other activities to develop alternatives to aqueous film-forming foam, and for other purposes.1.Short titleThis Act may be cited as the PFAS Free Foam Research and Development Act. 2.Research and development of alternative to aqueous film-forming foam(a)In generalThe Secretary of Defense, acting through the National Institute of Standards and Technology and in consultation with appropriate stakeholders and manufacturers, research institutions, and other Federal agencies, shall award grants and carry out other activities to—(1)promote and advance the research and development of additional alternatives to aqueous film-forming foam (in this section referred to as AFFF) containing per- and polyfluoroalkyl substances (in this section referred to as PFAS) to facilitate the development of a military specification and subsequent fielding of a PFAS-free fire-fighting foam;(2)advance the use of green and sustainable chemistry for a fluorine-free alternative to AFFF;(3)increase opportunities for sharing best practices within the research and development sector with respect to AFFF;(4)assist in the testing of potential alternatives to AFFF; and(5)provide guidelines on priorities with respect to an alternative to AFFF.(b)Additional requirementsIn carrying out the program required under subsection (a), the Secretary shall—(1)take into consideration the different uses of AFFF and the priorities of the Department of Defense in finding an alternative;(2)prioritize green and sustainable chemicals that do not pose a threat to public health or the environment; and(3)use and leverage research from existing Department of Defense programs.(c)ReportThe Secretary shall submit to Congress a report on—(1)the priorities and actions taken with respect to finding an alternative to AFFF and the implementation of such priorities; and(2)any alternatives the Secretary has denied, and the reason for any such denial.(d)Use of fundsThis section shall be carried out using amounts authorized to be available for the Strategic Environmental Research and Development Program.